Citation Nr: 0502706	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  01-03 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist injury.

2.  Entitlement to a rating in excess of 30 percent for a 
left knee disability, status postoperative left anterior 
cruciate ligament reconstruction.  

3.  Entitlement to a rating in excess of 10 percent for a 
right ankle disability.  

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a left shoulder injury.  

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a cervical spine injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1970 to October 1976.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2000 
decision of the Phoenix Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the rating for the 
right ankle, left shoulder, and cervical spine disabilities 
to 10 percent each; decreased the rating for a left knee 
disability from 30 to 20 percent; and denied service 
connection for right wrist, left ankle, right knee, and right 
and left elbow disorders.  In his notice of disagreement with 
the November 2000 decision, the veteran expressly limited his 
appeal to the matters of entitlement to increased ratings for 
the right ankle, left shoulder, cervical spine, and left knee 
disabilities; and entitlement to service connection for a 
right wrist disorder.  Accordingly, these are the only issues 
before the Board.  By a July 2003 decision, the RO increased 
the rating for the left knee disability to 100 percent (based 
on treatment requiring convalescence), then reduced the 
rating to 30 percent (following convalescence).  That claim 
remains in controversy as less than the maximum available 
benefit was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  
In October 2004, a video conference hearing was held before 
the undersigned.  

The issues of entitlement to increased ratings for the left 
knee, right ankle, left shoulder, and cervical spine 
disabilities are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if any action on his part is required
FINDINGS OF FACT

A chronic right wrist disorder was not diagnosed in service, 
and there is no competent evidence that the veteran has such 
disorder.  


CONCLUSION OF LAW

Service connection for a right wrist disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  In regard to the claim of 
service connection for a right wrist disorder, the veteran 
was provided VCAA notice in April 2004 correspondence from 
the RO, and in a supplemental statement of the case (SSOC) in 
June 2004.  Although he was provided VCAA notice subsequent 
to the RO determination appealed, he is not prejudiced by any 
notice timing defect.  He was notified (in the November 2000 
decision, in a March 2001 statement of the case (SOC), and in 
the June 2004 SSOC) of everything required to establish 
entitlement to this benefit, and has had ample opportunity to 
respond/supplement the record.  The claim of service 
connection for a right wrist disorder was reviewed de novo 
subsequent to the notice.  

Regarding content of notice, the SOC and SSOC informed the 
veteran of what the evidence showed.  He was advised by the 
April 2004 correspondence and the June 2004 SSOC that VA 
would make reasonable efforts to help him get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The correspondence and the SSOC advised him of what 
the evidence must show to establish service connection for a 
right wrist disorder, and what information or evidence VA 
needed from him.  While the veteran was not advised verbatim 
to submit everything he had pertaining to his right wrist 
claim, the RO asked him to let VA know "[i]f there is any 
other evidence or information that you think will support 
your claim . . . ," and he was advised to submit, or provide 
releases for VA to obtain, any pertinent records.  
Essentially, this was equivalent to advising him to submit 
everything pertinent.  Everything submitted to date has been 
accepted for the record and considered.  

Regarding the duty to assist, VA has obtained all records of 
which there was notice.  The Board has also considered 
whether a VA examination or advisory opinion is necessary in 
regard to the right wrist claim.  A medical opinion or an 
examination is necessary (summarized):  If the record is 
insufficient to decide the claim, but contains evidence of a 
current diagnosis of the disability; establishes an event, 
injury or disease in service (or establishes a disease listed 
in 38 C.F.R. §§ 3.309 or 3.313, manifested during an 
applicable presumptive period); and indicates the current 
diagnosed disability may be related to the disease, injury, 
event in service.  See 38 C.F.R. § 3.159.  Here, there is no 
evidence of an event in service, and there is no competent 
evidence whatsoever that the veteran has a right wrist 
disorder.  Consequently, an examination for a medical opinion 
is not indicated.  A Decision Review Officer reviewed the 
claim de novo (see March 2001 SOC), and the claim was again 
reviewed in the June 2004 SSOC.  Evidentiary development is 
complete to the extent possible; VA's duties to notify and 
assist are met.  Hence, the Board finds it proper to proceed 
with appellate review.  It is not prejudicial to the 
appellant for the Board to do so.  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran's service medical records show that during 
service he was found to have, and treated for, numerous 
musculoskeletal disorders.  A May 1971 clinical record 
indicates that the veteran "smacked" one of his hands while 
working (the record does not indicate which hand); it was 
noted that there was no fracture.  Clinical records dated in 
March and April 1973 show that the veteran sustained a left 
hand injury, X-rays revealed a fracture at the dorsum of the 
left wrist, and the left wrist was casted.  A July 1975 
emergency room report and contemporaneous clinical records 
show that the veteran was involved in a motor vehicle 
accident, sustaining a cerebral concussion, multiple 
abrasions and scalp lacerations, possible facial bone 
fractures, and possible intra-abdominal injuries.  The 
service medical records are entirely negative for a right 
wrist disorder.  

Postservice medical evidence includes numerous VA outpatient 
records and private medical reports showing treatment for 
numerous medical problems, including musculoskeletal 
abnormalities involving the veteran's cervical spine, 
shoulders, left knee, right ankle.  The veteran's initial 
application for compensation, received by the RO in November 
1976, was limited to claims of service connection for hearing 
loss, and for left shoulder, left knee, and right ankle 
disorders.  VA examination in April 1977 provided detailed 
findings regarding the veteran's musculoskeletal system, and 
the examination report shows diagnoses of residuals of 
injuries to the cervical spine, left shoulder, left hand, 
left knee, and right ankle.  The examination report is 
negative for complaints or clinical findings of a right wrist 
disorder.

Private medical evidence dated from October 1980 through 
October 2002 shows treatment the veteran received for 
disorders involving the right and left shoulders, and the 
right knee and right foot.  The private medical evidence is 
entirely negative for complaints or clinical findings of a 
right wrist disorder.  

Of record is a preoperative nursing assessment related to an 
arthroscopic procedure that the veteran underwent in June 
1988.  In addition to diagnosis of internal derangement of 
the right knee (for which arthroscopy was performed in June 
1988), the nursing report shows that the veteran underwent 
previous surgeries, including a "carpal tunnel release" of 
the right wrist in 1984.  

Additional VA examination reports and outpatient records show 
subjective complaints and clinical findings related to the 
service-connected cervical spine, left shoulder, left knee, 
and right ankle disabilities.  VA examinations in June 1996, 
March 1998, October 2000, and in February and April 2004 
reveal that the veteran's musculoskeletal system was examined 
in detail in conjunction with his claims for increased 
ratings for said disabilities.  The VA examination reports 
and outpatient records are devoid of any complaints or 
clinical findings of a right wrist disorder.

At the October 2004 hearing, the veteran testified that he 
crushed his right wrist between two vehicles during service, 
resulting in a fracture behind the right thumb joint.  He 
stated that it was not a "chronic" injury, but he reported 
that "carpal tunnel" surgery of the right wrist was 
performed by a private physician in 1979 or 1980.  The 
veteran reported that he had not been seen or treated 
recently for a right wrist condition by any physician, and he 
acknowledged that a medical professional has never diagnosed 
a right wrist disorder.  He stated that he lacked strength in 
his right wrist compared to the right wrist strength he had 
prior to the surgery, and he complained of right wrist 
swelling on use.  He testified that medical professionals had 
told him to use either ice or heat on his right wrist to 
reduce swelling, and that he took anti-inflammatory 
medication to reduce swelling.  Other than the "carpal 
tunnel" surgery, he did not report ever being seen or 
treated by a physician for a right wrist disorder.

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit Court of Appeals observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332.  Simply put, in the absence of proof of present 
disability there can be no valid claim.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The veteran's service medical records are entirely negative 
for any incident or injury involving his right wrist.  While 
he reportedly underwent a right wrist carpal tunnel procedure 
in 1979 or 1980 (medical evidence indicates he reported such 
to a nurse in 1988), postservice medical evidence dated from 
1977 is otherwise entirely negative a right wrist disorder.  
As is noted above, to establish service connection for a 
claimed disability, as a threshold requirement there must be 
evidence that such disability exists.  Here, the primary 
impediment to a favorable decision on the issue of service 
connection for a right wrist disorder is the absence of a 
current diagnosis of a right wrist disorder.  

The postservice medical evidence of record, including reports 
of VA examinations in June 1996, March 1998, October 2000, 
and February and April 2004, and VA outpatient records and 
reports from private physicians, provides no indication 
whatsoever that the veteran has, or had, a chronic right 
wrist disability.  In fact, he does not allege that a right 
wrist disorder has been treated or diagnosed since he 
allegedly underwent right wrist surgery for a carpal tunnel 
disorder in 1979 or 1980.  In sum, the record in this case is 
devoid of any competent (medical) evidence demonstrating that 
he currently has the right wrist disorder which he seeks to 
have service-connected.  Without a showing of current 
disability, service connection for such disability is not 
warranted.  

The veteran's claim to the effect that he has a right wrist 
disorder which is related to service, cannot by itself 
establish that this is so.  He is a layperson and, as such, 
is not competent in matters requiring specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The doctrine of resolving 
reasonable doubt in the veteran's favor does not apply in 
this case as the preponderance of the evidence is against the 
veteran's claim.


ORDER

Service connection for a right wrist disorder is denied.


REMAND

As shown above, the record indicates that the veteran has 
received adequate notification of the VCAA and implementing 
regulations.  In a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of local jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C.A. § 7104(a).  

Here, the record has been supplemented with additional 
evidence (received during the October 2004 hearing) that has 
not been reviewed by the RO since the most recent SSOC was 
issued in June 2004.  The veteran has not waived AOJ initial 
consideration of this evidence.  Under the Federal Circuit 
case cited above (DAV), the Board has no recourse but to 
remand the case for AOJ initial consideration of the 
additional evidence.  

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the most recent medical evidence of record regarding the 
severity of the cervical spine, left shoulder, left knee, and 
right ankle disabilities consists of February and April 2004 
VA examination reports, and VA outpatient records dated 
through October 2003.  Notably, the examination reports, 
despite their relative proximity in time, reflect 
inconsistent ranges of motion of the service-connected 
musculoskeletal disabilities.  In fact, the April 2004 
examination report contains range of motion findings showing 
improved motion over the ranges of motion found on 
examination less than two months earlier, in February 2004.  
More recently (at the October 2004 hearing), the veteran and 
his representative reported that symptoms of the cervical 
spine, left shoulder, left knee, and right ankle have 
increased in severity since the most recent VA examinations.  
In any event, the symptoms are not adequately described in 
the examination reports.  In light of the inconsistency 
between the February and April 2004 VA examination reports, 
as well as the veteran's testimony regarding a recent 
increase in severity of the disabilities at issue, further 
development of medical evidence is indicated.  

Furthermore, there is no indication in the record that the 
possibility of rating the cervical spine disability at issue 
as disc disease has been considered (or considered and 
rejected).  There is no indication that application of the 
revised rating criteria (effective September 23, 2002 and 
September 26, 2003) has been considered; nor is there 
indication that the possibility of separate ratings for the 
left knee disability under Codes 5260 and 5261, pursuant to 
VAOPGCPREC 9-2004 (September 17, 2004) has been considered.  

The veteran is hereby notified that VA regulations provide 
that individuals for whom reexaminations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. §§ 3.326(a), 3.327(a).  

Finally, the service-connected disabilities at issue are such 
as to suggest ongoing treatment.  Reports of private 
treatment and/or additional VA medical records may contain 
pertinent information.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for the 
cervical spine, left shoulder, left knee, 
and right ankle disabilities from October 
2003 to the present, then obtain complete 
records of such treatment from all 
sources identified.  Whether or not he 
responds, the RO should obtain any 
reports (not already of record) of VA 
treatment for the disabilities at issue.  

2.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of his cervical spine, left 
shoulder, left knee, and right ankle 
disabilities.  His claims file must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examination should include range of 
motion studies of the cervical spine, 
left shoulder, left knee, and right 
ankle, with consideration of any 
complaints of pain and of limitation of 
motion due to pain.  All functional 
limitations resulting from the cervical 
spine, left shoulder, left knee, and 
right ankle disabilities are to be 
identified.  The examiner should note 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement of the 
cervical spine, left shoulder, left knee, 
and/or right ankle.  It should also be 
noted whether the cervical spine 
disability has resulted in incapacitating 
episodes (as defined in the revised 
rating criteria).  The examiner should 
discuss the effect the cervical spine, 
left shoulder, left knee, and right ankle 
disabilities have upon the veteran's 
daily activities.  The examiner must 
explain the rationale of all opinions 
given.  

3.  The RO should then readjudicate the 
claims (considering, if applicable, the 
possibility of separate ratings for the 
left knee disability under Codes 5260 and 
5261, pursuant to VAOPGCPREC 9-2004 
(September 17, 2004), and with 
consideration of the possibility of 
rating the cervical spine disability 
under the revised criteria for disc 
disease).  If any claim remains denied, 
the RO should provide the veteran and his 
representative an appropriate SSOC, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


